Title: From George Washington to Brigadier General Lachlan McIntosh, 21 March 1778
From: Washington, George
To: McIntosh, Lachlan



Sir
Head Quarters Valley Forge 21st March 1778.

Having recd information that a considerable number of the Enemy both Horse and Foot have advanced as far as Hickory Town upon the Wissahicken Road, you are immediately to cross the Schuylkill with the detatchment under your command and endeavour to discover the number, situation and intention of the Enemy. I have recd information that a large drove of 500 Cattle are upon their way from Sherrards Ferry upon Delaware and it is more than probable that the intention of the Enemy may be to carry them off. Colo. Nagle who will be with you knows the Country well and will provide a number of good Officers likewise well acquainted with it. It will be proper to send an Officer to meet the Cattle and to order them to be kept pretty high up and by observing the Rout of the Enemy it will be easy to keep between them and the Cattle. If you should find their numbers and situation such that you can attack them to advantage, I expect you will do it, but that I leave to your judgment & the Intelligence you shall rec[eiv]e.
As this is the time of one of the Quakers general Meetings, it is more than probable that many of that Society will be going into Philada. If you fall in with any of them, I desire they may be stopped, and turned back and their Horses taken from them—Be pleased to inform me of your proceedings—I wish you success and am Sir Yr most obt Servt.

P.S. There is a Gentleman on the other side of the River, Colo. Corry, perfectly acquainted with every Road. send to him and he will attend you instantly, and will be very useful to you.

